Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
This action is in response to amendments filed July 22nd, 2021, in which Claims 1, 2, 6, 7, 10 and 11 have been amended.  Claims 12-20 have been added.  The amendments have been entered, and Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites assessment of a potential harm to said risk classification.  As a classification is merely a label (as per earlier in Claim 1, corresponding to a piece of textual data and comprising a nature and a likelihood of a condition or event) and a label or classification cannot be understood to be harmed, the claim in indefinite.  For the purpose of examination, Claim 1 will be interpreted as if it had read assessment of a potential harm related to said risk classification.
2-11 are rejected for dependence upon an indefinite claim without curing the indefiniteness.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, 11-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brestoff, US PG Pub 2014/0244524, in view of Williams, US PG Pub 2015/0254555.
Regarding Claim 1, Brestoff teaches a method of using classified text .. to assess risk (Brestoff, [0013], “a computer-based system for identifying potential legal risks”) comprising:  creating one or more … datasets for textual data (Brestoff, [0013], “By accessing and storing facts from various sources, such as case law, legal treatises, and complaints, the system generates a taxonomy of trigger words”) corresponding to a specific risk classification, wherein said risk classification comprises a nature and a likelihood of a condition or event and a likelihood of a condition or event (Brestoff, [0050], “The sequence of steps for generating seeding formation database … is generally inconsequential as long as enough information is obtained to create seeding information for the enterprise … a determination may be made whether the enterprise being evaluated has an SIC or industry code.  The purpose of the SIC code is to provide a basis for risk comparison against similarly situated industries ... This enables the system to … determine probabilities associated with similar lawsuits being initiated against the entity being evaluated” where “SIC code” denotes such a specific risk classification) … collecting and extracting a corpus of files comprising electronically stored information relating to at least one user and at least one user’s history stored by an enterprise (Brestoff, [0013], “Once the parameters are available, e.g. in an on-site server or cloud based environment, the system is set up to receive the data environment of the enterprise, particularly emails and attached documents, since such data may match up with one or more of the ‘Words of Concern’ taxonomies … during the scan, the system then looks for such words to see if the occur (a) frequently within a given number of other words or within an email or document” denotes collecting and extracting a corpus of files where “emails” and “attachments” are information relating to at least one user and one user’s history) applying … one or more … algorithms to said corpus of files to identify one or more files of interest in the said corpus of documents for an early assessment of a potential harm [related] to said risk classification (Brestoff, [0013], “If facts that potentially give rise to a liability risk are identified during the scan, the with [0050], “the SIC code … enables the system to … determine probabilities associated with similar lawsuits being initiated against the entity being evaluated”).
Brestoff does not explicitly teach creating training datasets, one or more deep learning algorithms, training one or more deep learning algorithms using training datasets, identifying files of interest using deep learning algorithms, determining if any one of said identified files is a false positive or a true positive; and retraining said one or more deep learning algorithms if said one or more files of interest is a false positive.
However, Williams teaches creating training datasets (Williams, [0025], “a deep learning model that has been trained using a plurality of classifiers and one or more sets of training data and/or testing data” denotes that training datasets must have been created in order for them to be used to train the model), identifying files of interest using deep learning algorithms (Williams, [0163], “returning again to the example of e-discovery, as the system processes data it may identify particular documents that are of interest to have a human specifically reviews”), determining if any one of said identified one or more files of interest is a false positive or true positive (Williams, Fig. 11, [0113], “classification errors may be determined by observation of a user (e.g. a domain expert).  In some embodiments, errors may be determined automatically, by automated quality assurance processes” with [0014], “errors may and re-training said one or more deep learning algorithms if said identified one or more files of interest is a false positive (Williams, [0111], “the DLNN model may be arranged to re-train if a number of detected classification errors (e.g. false positives, label conflicts, or the like) exceeds a defined threshold).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the risk document/e-mail/file detection system of Brestoff to use the deep learning classification model of Williams, which both deal with automatically analyzing to determine electronic documents/files of interest.  The motivation to do so is to achieve more accurate classifications (Williams, [0022]).

Regarding Claim 2, the Brestoff/Williams combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Brestoff does not teach, but Williams teaches wherein after at least one re-training step (Williams, Fig. 5, “Retrain?” 538 leads to “Training Process” 512 leads to “Scoring Process” 522 leads to “Model Performance Analysis” 524), displaying a representation of the one or more files of interest corresponding to one or more true positive determinations (Williams, [0103], “Model Performance Analysis 524 consists of an Evaluation Component 526 and a Visualization Component 528 … to analyze confusion matrices and asses the quantity of True Positive, False Positive, True Negative, and False Negative classifications for each class” where visualizing the analysis denotes displaying a representation of the files corresponding to true positive determinations, see [0161, “these performance metrics may be presented to the Domain 
Regarding Claim 4, the Brestoff/Williams combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  William further teaches wherein the one or more deep learning algorithms have been trained with different classifiers (Williams, [0025], “In at least one of the various embodiments, data may be provided to a deep learning model that has been trained using a plurality of classifiers and one or more sets of training data and/or testing data”) using previously classified data sourced and provided by a subject matter expert to become models for specific…. [classes] (Williams, [0093], “In some embodiments, the system may employ fully supervised training, in which the Training Corpus 508 has been completely labeled by a human. For supervised training, each example in the Training Corpus 508 comprises a data element matched with an output value--or identification of class or classes that data element belongs to” teaches using classified data as the training dataset that is provided by a human (the expert) to become models for specific classes, also see [0091] for more details regarding training data & [0179] where training data is categorized as safe or malicious, aka risk or threats).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the risk document detection system using deep learning models of Brestoff/Williams to further include the deep learning classification models being trained using classified training data of Williams to classify specific threats or risks of interest because both systems deal with analyzing data to determine documents of interest. One of ordinary skill in the art would have been motivated to do so in order to achieve more accurate classifications. ([0022], Williams)
5, the Brestoff/Williams combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Williams further teaches wherein each one of said one or more deep learning algorithms has also been trained with one or more datasets unrelated to the threats or risks of interest (Williams, [0082], “Also, in at least one of the various embodiments, the network information buffered in sensor computers, such as, sensor computer 414 may be employed as training data and/or test data for re-training the one or more classification models using a machine learning application, such as, machine learning application 318” teaches training the one or more classification deep learning models using training sensor data, which are unrelated to the classified training data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the risk document detection system using deep learning models of Brestoff/Williams to further include the deep learning classification models being trained using classified training data of Williams because both systems deal with analyzing data to determine documents of interest.   One of ordinary skill in the art would have been motivated to do so in order to achieve more accurate classifications (Williams, [0022]).
Regarding Claim 6, the Brestoff/Williams combination teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  The Brestoff/Williams combination, as described in the rejection of Claim 1, teaches the “training datasets” (see the rejection of claim 1, and additionally Williams, [0089]).
Brestoff further teaches wherein said one or more ... datasets is obtained by mining one or more databases (Brestoff, [0050], “Entities with the same SIC or industry code are identified in step 1005 so that a search of one or more databases of court records for litigation wherein said one or more training datasets is obtained by mining one or more databases.

Regarding Claim 7, Brestoff teaches a method of using classified text…..to assess risk and identify relevant documents (Brestoff, [0013], “One or more embodiments of the invention are directed to a computer-based system for identifying potential legal risks….. By accessing and storing facts from various sources, such as case law, legal treatises, and complaints,…. the system then looks for such words to see if they occur (a) frequently within a given number of other words or within an email or document”) comprising:  creating one or more…. datasets by mining one or more databases (Brestoff, [0050], “Entities with the same SIC or industry code are identified in step 1005 so that a search of one or more databases of court records for litigation records naming the identified entities is performed in step 1110”) for textual data corresponding to a specific threat or risk of interest; (Brestoff, [0013], “By accessing and storing facts from various sources, such as case law, legal treatises, and complaints, the system generates a taxonomy of trigger words which, when augmented with synonyms, pertain to particular areas of the law, e.g., employment law. Each such area of law may be comprised of sub-topics, e.g., age discrimination, racial discrimination, gender discrimination, etc.” teaches creating one or more datasets (accessing and storing facts from sources) for textual data corresponding to risk classification and a nature of a lawsuit) collecting and extracting a corpus of documents comprising electronically stored information stored by an enterprise; (Brestoff, [0013], “Once the parameters are available, e.g., in an on-site server or cloud-based environment, the system is set up to receive the data environment of the enterprise, particularly emails and attached documents, since such data may match up with one or more of the "Words teaches collecting and extracting a corpus of documents (emails and attached documents) which are electronically stored information from an enterprise) applying said one or more … algorithms to said corpus of documents to identify and report one or more documents of interest in the said corpus of documents for an early assessment of the potential harm to the enterprise of said lawsuit; (Brestoff, [0013], “If facts that potentially give rise to a liability risk are identified during the scan, the system then looks for such words to see if they occur (a) frequently within a given number of other words or within an email or document("Frequency Words") and (b) within a certain proximity to other words; weights those words in accordance with user instructions, and then ranks the Words of Concern to discern the high-ranking risks of potential legal liability……. These high-ranking emails and/or documents are then made available to the user who is authorized to review the documents, to investigate further, and to report to other authorized users for further investigation or internal, proactive handling; and to thereafter use the results to further train the system” teaches using an algorithm to identify and report the document that are the highest ranking (the documents of most interest) for early assessment of the potential harm to the enterprise (the document is sent to a specialist))
Brestoff does not explicitly teach creating training datasets, one or more deep learning algorithms, training one or more deep learning algorithms using training datasets, identifying documents of interest using deep learning algorithms, determining if said identified one or more documents of interest is a false positive or a true positive; and re-training said one or more deep learning algorithms based on said false positive or true positive determination.
However, Williams teaches creating training datasets (Williams, [0025], “a deep learning model that has been trained using a plurality of classifiers and one or more sets of  teaches training datasets that are used to train the deep learning model, i.e. suggests that training datasets must have been created in order for them to be used to train the model), one or more deep learning algorithms (Williams, [0022], describes that the classification models are deep learning models), identifying documents of interest using deep learning algorithms (Williams, [0163],”In at least one of the various embodiments, returning again to the example of e-discovery, as the system processes data it may identify particular documents that are of interest to have a human specifically review”), determining if said identified one or more documents of interest is a false positive or a true positive; (Williams, Fig. 11, [0155], “Table cell 1104 contains the True Positive results of Class A. The true positives are the number of Class A documents correctly classified as Class A. Table cell 1106 contains the False Positive results of Class A. False positives are the number of non-Class A documents incorrectly classified into Class A. Table cell 1108 contains the False Negative results of Class A. The false negatives may be the number of Class A documents incorrectly classified as non-Class A”, and re-training said one or more deep learning algorithms based on said false positive or true positive determination. (Williams, [0111], “In other embodiment, the DLNN model may be arranged to re-train if a number of detected classification errors (e.g., false positive, label conflicts, or the like) exceeds a defined threshold. In at least one of the various embodiments, an increase in classification errors may indicate that there have been changes in the source data that the model may not be trained to recognize” teaches retraining the Deep learning neural network model if a number of false positives are found, i.e. if a document is not classified correctly (the document of interest is a false positive) then the model may be re-trained).
 because both deal with analyzing data to determine documents of interest.  One of ordinary skill in the art would have been motivated to do so in order to achieve more accurate classifications ([0022], Williams).
Regarding Claim 8, the Brestoff/Williams combination teaches the method of Claim 7 (and thus the rejection of Claim 7 is incorporated).  Williams further teaches wherein each one of said one or more deep learning algorithms scores the data for accuracy with the deep learning model classification of the data (Williams, Fig. 12, [0164], “The new data table 1200 is made up of rows 1202-1210, each representing a file that was processed through the system. Each row may be divided into the following columns: an identifier column 1212 containing an identifier for the file; a path column 1214 containing the location of the file; a prediction score column 1216 containing the probability that a file contains malicious code; a review status column 1218 containing a summary of the manual review the file has undergone” teaches assigning a prediction score for the accuracy of the deep learning model classification of the data/the file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the risk document detection system using deep learning models of Brestoff/Williams to further include scoring the classified data for accuracy of Williams because both systems deal with analyzing data to determine documents of interest.  One of ordinary skill in the art would have been motivated to do so in order to achieve more accurate classifications ([0022], Williams).
9, the Brestoff/Williams combination teaches the method of Claim 8 (and thus the rejection of Claim 8 is incorporated).  Williams further teaches wherein said report comprises providing the scores and related data to one or more designated users (Williams, [0167], “For example, in the example document of FIG. 13, the file displayed has a path of "/user1/public_html/products/submit.php" and received a predicted maliciousness score of 0.85. In this example, a Domain Expert has reviewed this file and marked it as being malicious, agreeing with the system's prediction” thus the score along with the document (related data) is provided to a domain expert who reviews the file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the risk document detection system using deep learning models and scoring data of Brestoff/Williams to further include providing the scores to an expert of Williams because both systems deal with analyzing data to determine documents of interest.  One of ordinary skill in the art would have been motivated to do so in order to allow for expert adjustments and review of the document ([0167], Williams).
Regarding Claim 11, the Brestoff/Williams combination teaches the method of Claim 8 (and thus the rejection of Claim 8 is incorporated).  Brestoff further teaches wherein the report and the documents of interest are exported ([0074], “Data in Output 850 may subsequently be analyzed by authorize personnel to identify other employees involved in the actionable or problematic communication, and to take appropriate investigatory or reporting actions” teaches exporting the report and documents, e.g. the analyzed emails) to an existing case management system for investigation and review  (Brestoff, [0075] “In some instances, data in Output 850 may still comprise a large number of emails, thus analytical tools that allow the user to sort the data into manageable groupings may be employed. For instance, it may be desirable to only  teaches the output data (documents) being sent to users for review, where the system that the reviewers use to investigate the documents is considered to be the case management system).

Regarding Claim 12, Brestoff teaches a method of using … algorithms to identify risk and provide early warning (Brestoff, [0013], “a computer-based system for identifying potential legal risks”) comprising:  obtaining one or more … datasets having data corresponding to one or more threats or risks of interest (Brestoff, [0013], “By accessing and storing facts from various sources, such as case law, legal treatises, and complaints, the system generates a taxonomy of trigger words …Once the parameters are available, e.g., in an on-site server or cloud-based environment, the system is set up to receive the data environment of the enterprise, particularly emails and attached documents” and [0050], “The sequence of steps for generating seeding formation database … is generally inconsequential as long as enough information is obtained to create seeding information for the enterprise … a determination may be made whether the enterprise being evaluated has an SIC or industry code.  The purpose of the SIC code is to provide a basis for risk comparison against similarly situated industries ... This enables the system to … determine probabilities associated with similar lawsuits being initiated against the entity being evaluated”  ) … obtaining an electronic communication; applying said one or more … algorithms to said electronic communication to provide a true positive or a false positive identification of any one of said one or more threats or risks of interest (Brestoff, [0013], “If facts that potentially give rise to a liability risk are identified during the scan, the system then looks for such words to see if they occur (a) frequently within a given number of other words or within an email or document (‘Frequency Words’) and (b) within a certain proximity to other words; weights those words in accordance with user instructions, and then ranks the Words of Concern to discern the high-ranking risks of potential legal liability … These high-ranking emails and/or documents are then made available to the user”); generating a report on said electronic communication if said … algorithms provide a true positive identification of at least one of said one or more threats or risks of interest (Brestoff, [0013], “These high-ranking emails and/or documents are then made available to the user who is authorized to review the documents, to investigate further, and to report to other authorized users for further investigation or internal, proactive handling; and to thereafter use the results to further train the system”); and addressing said electronic communication based on said identified one of said threats or risks of interest (Brestoff, [0011], “addressing the textual or graphical data that could lead to potential contractual or tort liabilities”).
Brestoff does not explicitly teach obtaining training data sets, training one or more deep learning algorithms, nor applying deep learning algorithms to provide an identification.  However, Williams teaches obtaining training datasets and training one or more deep learning algorithms (Williams, [0025], “a deep learning model that has been trained using a plurality of classifiers and one or more sets of training data and/or testing data” denotes that training datasets must have been created in order for them to be used to train the model) in order to apply deep learning algorithms on documents to identify information in the documents  ).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the risk document/e-mail detection system of Brestoff to use the deep learning classification model of Williams, which both deal with automatically analyzing to determine electronic communication documents of interest.  The motivation to do so is to achieve more accurate classifications (Williams, [0022]).
Regarding Claim 13, the Brestoff/Williams combination of Claim 12 teaches the method of Claim 12 (and thus the rejection of Claim 12 is incorporated).  Williams further teaches re-training said one or more deep learning algorithms based on said false positive or true positive identification (Williams, [0111], “the DLNN model may be arranged to re-train if a number of detected classification errors (e.g. false positives, label conflicts, or the like) exceeds a defined threshold”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brestoff/Williams combination to retrain deep learning classification models as per Williams.  The motivation to do so is to achieve more accurate classifications (Williams, [0022]).
Regarding Claim 15, the Brestoff/Williams combination of Claim 12 teaches the method of Claim 12 (and thus the rejection of Claim 12 is incorporated). William further teaches wherein the one or more deep learning algorithms have been trained with different classifiers (Williams, [0025], “In at least one of the various embodiments, data may be provided to a deep learning model that has been trained using a plurality of classifiers and one or more sets of training data and/or testing data”) using previously classified data sourced and provided by a subject matter expert to become models for specific…. [classes] (Williams, [0093], “In some embodiments, the system may employ fully supervised training, in which the Training Corpus 508 has been completely labeled by a human. For supervised training, each example in the Training Corpus 508 comprises a data element matched with an output value--or identification of class or classes that data element belongs to” teaches using classified data as the training dataset that is provided by a human (the expert) to become models for specific classes, also see [0091] for more details regarding training data & [0179] where training data is categorized as safe or malicious, aka risk or threats).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the risk document detection system using deep learning models of Brestoff/Williams to further include the deep learning classification models being trained using classified training data of Williams to classify specific threats or risks of interest because both systems deal with analyzing data to determine documents of interest. One of ordinary skill in the art would have been motivated to do so in order to achieve more accurate classifications. ([0022], Williams).
Regarding Claim 16, the Brestoff/Williams combination of Claim 12 teaches the method of Claim 12 (and thus the rejection of Claim 12 is incorporated).  Williams further teaches wherein each one of said one or more deep learning algorithms has also been trained with one or more datasets unrelated to the threats or risks of interest (Williams, [0082], “Also, in at least one of the various embodiments, the network information buffered in sensor computers, such as, sensor computer 414 may be employed as training data and/or test data for re-training the one or more classification models using a machine learning application, such as, machine teaches training the one or more classification deep learning models using training sensor data, which are unrelated to the classified training data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the risk document detection system using deep learning models of Brestoff/Williams to further include the deep learning classification models being trained using classified training data of Williams because both systems deal with analyzing data to determine documents of interest.   One of ordinary skill in the art would have been motivated to do so in order to achieve more accurate classifications (Williams, [0022]).
Regarding Claim 17, the Brestoff/Williams combination of Claim 12 teaches the method of Claim 12 (and thus the rejection of Claim 12 is incorporated).  Brestoff further teaches wherein said electronic communication is located in an Internet database (Brestoff, Fig. 8, “Electronic Mail Archive” is a database, and can be an Internet database by [0100], “In the Internet example, software components or services may resided on multiple different computer systems or servers across the network”).
Regarding Claim 18, the Brestoff/Williams combination of Claim 17 teaches the method of Claim 17 (and thus the rejection of Claim 17 is incorporated).  Williams further teaches wherein each one of said one or more deep learning algorithms provides scores based on accuracy with the deep learning model classification of the data (Williams, Fig. 12, [0164], “The new data table 1200 is made up of rows 1202-1210, each representing a file that was processed through the system. Each row may be divided into the following columns: an identifier column 1212 containing an identifier for the file; a path column 1214 containing the location of the file; a prediction score column 1216 containing the probability that a file contains malicious code; a review status column 1218 containing a summary of the manual review the file has  teaches assigning a prediction score for the accuracy of the deep learning model classification of the data/the file).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the risk document detection system using deep learning models of Brestoff/Williams to further include scoring the classified data for accuracy of Williams because both systems deal with analyzing data to determine documents of interest.  One of ordinary skill in the art would have been motivated to do so in order to achieve more accurate classifications ([0022], Williams).
Regarding Claim 19, the Brestoff/Williams combination of Claim 18 teaches the method of Claim 18 (and thus the rejection of Claim 18 is incorporated). Williams further teaches wherein said report comprises providing the scores and related data to one or more designated users (Williams, [0167], “For example, in the example document of FIG. 13, the file displayed has a path of "/user1/public_html/products/submit.php" and received a predicted maliciousness score of 0.85. In this example, a Domain Expert has reviewed this file and marked it as being malicious, agreeing with the system's prediction” thus the score along with the document (related data) is provided to a domain expert who reviews the file) for addressing said identified one or more said threats or risks of interest (Williams, [0171], “the system may include a Decision System … to perform one or more tasks when certain requirements are met, such as the detection of a data element being classified in a particular way … may include an automated process that quarantines or deletes a file that has been classified as malicious” corresponds to Brestoff, [0011], “addressing the textual or graphical data that could lead to potential contractual or tort liabilities”).
.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brestoff in view of Williams, and further in view of Zhou et al., “A C-LSTM Neural Network for Text Classification.”
Regarding Claim 3, the Brestoff/Williams combination of Claim 1 teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  The Brestoff/Williams combination does not explicitly teach, but Zhou teaches, wherein said one or more deep learning algorithms is a recurrent neural network with a multiplicity of layers and various features, including but not limited to long short-term memory or gated recurrent units (Zhou, Fig. 1, Abstract, “C-LSTM utilizes CNN to extract a sequence of higher-level phrase representations, and are fed into a long short-term memory recurrent neural network (LSTM) to obtain the sentence representation” and further page 2, “In this paper, we introduce a new architecture short for C-LSTM by combining CNN and LSTM to model sentences. To benefit from the advantages of both CNN and RNN, we design a simple end-to-end, unified architecture by feeding the output of a one-layer CNN into LSTM” teaches a deep learning algorithm including a recurrent neural network with a multiplicity of layers and various features such as long short-term memory, i.e. the C-LSTM combines CNN and LSTM models).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the risk document detection system that uses deep learning models of Brestoff/Williams to use the C-LSTM neural network for text classification of Zhou because both systems deal with analyzing data to determine classifications. 
One of ordinary skill in the art would have been motivated to do so in order to achieve excellent performance for classification tasks (Abstract, Zhou).
Regarding Claim 14, the Brestoff/Williams combination of Claim 12 teaches the method of Claim 12 (and thus the rejection of Claim 12 is incorporated).  The Brestoff/Williams combination does not explicitly teach, but Zhou teaches, wherein said one or more deep learning algorithms is a recurrent neural network with a multiplicity of layers and various features, including but not limited to long short-term memory or gated recurrent units (Zhou, Fig. 1, Abstract, “C-LSTM utilizes CNN to extract a sequence of higher-level phrase representations, and are fed into a long short-term memory recurrent neural network (LSTM) to obtain the sentence representation” and further page 2, “In this paper, we introduce a new architecture short for C-LSTM by combining CNN and LSTM to model sentences. To benefit from the advantages of both CNN and RNN, we design a simple end-to-end, unified architecture by feeding the output of a one-layer CNN into LSTM” teaches a deep learning algorithm including a recurrent neural network with a multiplicity of layers and various features such as long short-term memory, i.e. the C-LSTM combines CNN and LSTM models).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the risk document detection system that uses deep  because both systems deal with analyzing data to determine classifications. 
One of ordinary skill in the art would have been motivated to do so in order to achieve excellent performance for classification tasks (Abstract, Zhou).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brestoff in view of Williams, and further in view of Bartley, US PG Pub 2015/0347212.
Regarding Claim 10, the Brestoff/Williams combination of Claim 8 teaches the method of Claim 8 (and thus the rejection of Claim 8 is incorporated).  The Brestoff/Williams combination further teaches the report providing scores associated with each of said one or more deep learning algorithms (see the rejections of claims 8 and 9).
The Brestoff/Williams combination does not explicitly teach wherein the report may be limited to scores which surpass a specified threshold associated with each of said one or more deep learning algorithms.
However, Bartley teaches a report may be limited to scores which surpass a specified threshold. (Bartley, [0015], “Reporting program 134 determines if the confidence score meets a threshold value (decision block 312). In an embodiment, threshold values for an error classification confidence score can be configured by a user or operator of the system. For example, a user may set a high confidence score at 75%. If the confidence score meets or exceeds the established threshold value, for example, 75% or higher (decision block 312, "yes" branch), then the results will be reported to a user, tester, or developer within distributed data processing environment 100 (step 314). Once the errors are reported, processing ends” teaches only reporting results that are above a certain established threshold).
 because both systems deal with analyzing data to determine classifications.  One of ordinary skill in the art would have been motivated to do so in order to only report confident results ([0030]-[0032], Bartley).
Regarding Claim 20, the Brestoff/Williams combination of Claim 19 teaches the method of Claim 19 (and thus the rejection of Claim 19 is incorporated).  The Brestoff/Williams combination does not explicitly teach wherein the report may be limited to scores which surpass a specified threshold associated with each of said one or more deep learning algorithms.
However, Bartley teaches a report may be limited to scores which surpass a specified threshold. (Bartley, [0015], “Reporting program 134 determines if the confidence score meets a threshold value (decision block 312). In an embodiment, threshold values for an error classification confidence score can be configured by a user or operator of the system. For example, a user may set a high confidence score at 75%. If the confidence score meets or exceeds the established threshold value, for example, 75% or higher (decision block 312, "yes" branch), then the results will be reported to a user, tester, or developer within distributed data processing environment 100 (step 314). Once the errors are reported, processing ends” teaches only reporting results that are above a certain established threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the risk document detection system that uses deep learning models and sends reports comprising scores of Brestoff/ Williams to only send reports  because both systems deal with analyzing data to determine classifications.  One of ordinary skill in the art would have been motivated to do so in order to only report confident results ([0030]-[0032], Bartley).
Response to Arguments
Applicant’s arguments filed July 22nd, 2021, have been fully considered, but are not fully persuasive.
Applicant’s arguments regarding the 35 U.S.C. 112(b) indefiniteness rejections of the previous office action have been fully considered, and due to claim amendments, are persuasive.  However, the amendments have necessitated new 35 U.S.C. 112(b) rejections made in this office action.
Applicant’s arguments regarding the prior art rejections of the previous office action rely upon the assertion that Brestoff is not valid prior art.  However, applicant’s assertion that Brestoff is not valid prior art under 35 U.S.C. 102(a)(2) is irrelevant – Brestoff is clearly prior art under 35 U.S.C. 102(a)(1).  Brestoff has a publication date of August 28th, 2014.  The instant application claims priority (through a continuation-in-part) to PCT/US2017/05/05555, with an effective filing date of September 7, 2017.  Brestoff was published more than a year before the effective filing date of the instant application, therefore does not fall into one of the 35 U.S.C. 102(b)(1) grace periods, and thus is valid prior art.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/BRIAN M SMITH/            Primary Examiner, Art Unit 2122